Citation Nr: 1444646	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service-connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1966 to June 1969, April 1970 to June 1974, and May 1983 to November 1986.  He was additionally a long-time member of the Army National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Although the Veteran initiated appeals with regard to a number of issues, in his August 2010 substantive appeal he limited the appellate questions to the above and service connection for a right hip disability.

In January 2014, the Board remanded those matters to RO, via the Appeals Management Center (AMC) in Washington, DC.  During the pendency of the remand, the AMC granted service connection for a right hip disability; this represented a full grant of the benefit sought on appeal, and hence no question or controversy remains for appellate consideration regarding that disability.  The issue of service connection for COPD has now been returned to the Board following compliance with the remand directives.

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a higher level of special monthly compensation based on the need for regular aid and attendance has been raised by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore has no jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran's smoking was due at least in part as an attempt to self-medicate and treat symptoms of service-connected posttraumatic stress disorder (PTSD).

2.  Currently diagnosed COPD is caused or aggravated by smoking.


CONCLUSION OF LAW

The criteria for service connection of COPD are met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2013); VAOPGCPREC 6-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  Statutes and regulations prohibit direct or secondary service connection for disabilities which are due to use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, where the disability is due to smoking that is related to a service-connected disease, secondary service connection is available.  The primary condition cannot itself be due to tobacco usage.  VAOPGCPREC 6-2003.

In January 2014, the Board remanded the claim of service connection for COPD for a medical opinion regarding the etiology of the condition, to include addressing a theory of entitlement raised in August 2010.  While records indicate that the Veteran began smoking at age 14, well before service, the Veteran contends that after service, his continued use of tobacco products was a form of self-medication for PTSD, and therefore COPD, which was due to smoking, was secondary to PTSD.

At a March 2014 VA examination, the examiner stated that there was no medical evidence linking COPD to herbicide exposure, and the form of impairment shown was not consistent with asbestos exposure.  Further, ordinary exposure to irritants like smoke, diesel fumes, and dust would not predispose one to COPD; the file contained insufficient evidence to determine the full extent of the Veteran's exposure.  The examiner did state that 80 to 90 percent of COPD cases are related to tobacco use, and the Veteran had an extensive smoking history dating back to age 14.  He stated that COPD would therefore have developed even absent the Veteran's reported in-service exposures.  The clear conclusion is that smoking caused COPD.

A different VA examiner opined in April 2014 that PTSD "more likely than not caused the [Veteran] to use tobacco products after service."  She noted that the Veteran had smoked prior to service and Vietnam, but also noted that use increased in service.  The AMC sought clarification of this opinion, as it appeared to indicate that smoking began only after service.  In a September 2014 addendum, the VA examiner addressed the specific question of whether PTSD caused the Veteran to continue to use or increase the use of tobacco products after service.  

The examiner stated that she could not render the requested opinion without resorting to mere speculation.  She noted the several competing factors in the impetus for tobacco use.  Related to the Veteran's claim was the self-medication aspect of tobacco usage; it prompted release of neurotransmitters that could improve mood and provide feelings of pleasure.  She also noted behavioral ties and cues; if tobacco becomes associated with certain activities, the need to use when engaging in those activities is heightened.  Finally, she noted that the nicotine in tobacco is itself addictive regardless of the presence or absence of a mental illness.  

The medical evidence of record therefore establishes that the Veteran's continued use of tobacco after service was at least as likely as not caused or aggravated by service-connected PTSD.  The evidence also establishes that COPD was most likely caused or aggravated by that use.  Therefore, the Board must find that COPD is secondary to self-medication for a service-connected disability unrelated to tobacco use.


ORDER

Service connection for COPD is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


